Case 1:19-cv-00165-TH-KFG Document 18 Filed 08/19/20 Page 1 of 2 PageID #: 161



                        IN THE UNITED STATES DISTRICT COURT

                         FOR THE EASTERN DISTRICT OF TEXAS

                                    BEAUMONT DIVISION

FREDERICK FRANKLIN                              §

VS.                                             §      CIVIL ACTION NO.         1:19-CV-165

WARDEN, FCC BEAUMONT                            §

                 MEMORANDUM ORDER ADOPTING THE MAGISTRATE
                    JUDGE’S REPORT AND RECOMMENDATION

       Petitioner Frederick Franklin, a prisoner confined at the Federal Correctional Complex in

Beaumont, Texas, proceeding pro se, filed this petition for writ of habeas corpus pursuant to 28

U.S.C. § 2241.

       The court referred this matter to the Honorable Keith F. Giblin, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

The magistrate judge recommends dismissing the petition.

       The court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the record and pleadings. No objections

to the Report and Recommendation of United States Magistrate Judge were filed by the parties.

                                           ORDER

       Accordingly, the findings of fact and conclusions of law of the magistrate judge are correct,

and the report and recommendation of the magistrate judge (document no. 17) is ADOPTED. A
Case 1:19-cv-00165-TH-KFG Document 18 Filed 08/19/20 Page 2 of 2 PageID #: 162



final judgment will be entered in this case in accordance with the magistrate judge’s

recommendation.

       SIGNED this the 19 day of August, 2020.




                                   ____________________________
                                   Thad Heartfield
                                   United States District Judge




                                           2
